Citation Nr: 1120436	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-08 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to December 20, 2005, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss from December 20, 2005, to include on an extraschedular basis.

3.  Entitlement to a total rating due to individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to January 1955.

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from an April 2005 rating decision in which the RO implemented a March 2005 Board decision granting service connection for bilateral hearing loss and tinnitus.  An initial noncompensable rating for bilateral hearing loss was assigned, effective August 8, 1997.  The Veteran perfected an appeal to the initial disability rating assigned.

In a January 2006 decision, a Decision Review Officer (DRO) assigned an initial 10 percent rating for bilateral hearing loss, effective December 20, 2005.  In a September 2008 rating decision issued in November 2008, an initial 20 percent rating for bilateral hearing loss was assigned, effective December 20, 2005.

In a September 2008 decision, the Board affirmed the initial noncompensable rating for bilateral hearing loss prior to December 20, 2005, and granted an initial 20 percent rating for bilateral hearing loss from December 20, 2005.  The Veteran perfected an appeal of this decision to the United States Court of Appeals for Veterans Claims (Court).  By a May 2009 Order, the Court granted the parties' Joint Motion for Remand (joint motion) and remanded the higher initial rating issues to the Board for compliance with the joint motion.

In November 2009, the Board remanded the case to the RO for development consistent with the joint motion.  The case now is before the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  Valid audiological test results show no worse than Level VI hearing acuity in both ears, prior to May 2, 2005.

2.  Valid audiological test results show no worse than Level IX hearing acuity in the right ear and Level VII hearing acuity in the left ear, from May 2, 2005.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial 30 percent rating, and no more, for bilateral hearing loss prior to May 2, 2005 are met.  38 U.S.C.A. §§ 1155, 5105 (West 1991 & West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (1997-2004).

2.  Resolving all doubt in the Veteran's favor, the criteria for an initial 50 percent rating, and no more, for bilateral hearing loss from May 2, 2005 are met.  38 U.S.C.A. §§ 1155, 5105 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2004-2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In TDIU/rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, letters dated in January 2001, June 2005 and March 2006 provided notice to the Veteran regarding what information and evidence was needed to substantiate his service-connection and higher initial rating claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and how a disability rating and an effective date is established consistent with the holdings in Pelegrini and Dingess.

After the Veteran and his attorney were afforded opportunity to respond to the notice identified above, the statements of the case (SOC) issued in February 2006 and the supplemental SOCs (SSOCs) issued in December 2007 and February 2011 reflect readjudication of the higher rating claim(s) on appeal, to include on an extraschedular basis.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in an SOC or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records, post-service VA and private treatment records, healthcare provider statements, reports of private and VA examinations performed between October 1979 and January 2010, and various lay statements submitted by the Veteran, his attorney and others, on his behalf, have been associated with the record.

The Board acknowledges that the case was remanded in November 2009 to seek clarification as to whether private March 1998 and May 2005 audiological evaluations and the October 1998 VA audiological evaluation were valid for rating purposes and to schedule the Veteran for another audiological examination, to include obtaining an opinion on the effects of his hearing loss on occupational and daily functioning.  In January 2010, such examination was performed and the examiner commented on the validity of the previous audiological testing.  In February 2011, the RO readjudicated the Veteran's higher rating claims, to include whether his service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards so as to warrant referral for consideration on an extraschedular basis.  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, the Board concludes that there is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the higher rating claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matter decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Initially, the Board acknowledges that the January 2010 VA examiner was asked to comment on the validity of private March 1998 and May 2005 audiological evaluations and the October 1998 VA audiological evaluation for rating purposes, to include whether speech discrimination testing was conducted using the Maryland CNC test.  In response, the January 2010 VA examiner explained that the speech recognition testing (SRT) is the softest level at which a patient can correctly repeat spondaic words with which he/she is already familiar.  During pure tone average (PTA) testing tones are presented in an ascending manner until the patient responds that he believes he has heard the tone.  Patients are instructed to guess or raise their hands if they think they heard the tone because threshold is defined as the level at which a person correctly indicates that they hear a tone for at least 50 percent of the presentations at a particular level.  Agreement between the level at which patients correctly repeat spondaic words and the level at which they indicate that they are barely able to discern a pure tone 50 percent of the time is a critical indicator of reliability on audiological testing.  Loudness is expressed in decibels which are logarithmic; thus, 10 decibels is not 10 units louder than five decibels, but rather is 10x10 units louder.  Poor agreement between SRT and pure tone threshold response level is a classic sign of functional overlay.  

The January 2010 examiner indicated that the results of the Veteran's audiological testing at that time were inconsistent with all previous examinations to date.  He consistently and correctly repeated spondaic words at levels that were well below the level at which he indicated he was able to just barely hear any single sound that made up the word.  He was then tested with Distortion Product Otoacoustic Emissions (DPOAE), an objective test of cochlear reserve.  His response to this testing strongly suggested that his hearing is normal or near normal at 1000 Hertz which is generally defined as a threshold no poorer than 35 decibels.  Such a threshold would be consistent with the Veteran's spondaic response; however, his behavioral response was 60 decibels.  The examiner added that the effects of the Veteran's hearing loss are difficult to assess in that it remains unclear that an accurate representation of his hearing has yet been obtained.  

In a May 2005 statement, the private audiologist, who performed the May 2005 evaluation, indicated that the CNC list was not available on CD; however, the word lists utilized in their office are believed to be comparable to the CNC word list.

The January 2010 VA examiner indicated that the private May 2005 audiological evaluation specified that list 1-9 CNC was administered using monitored live voice (MLV), while normally a 50-word VA Maryland CNC recorded voice test is required for compensation and pension (C&P) testing.  See 52 Fed. Reg. 44,117 (Nov. 18, 1987).  The examiner added that it was unclear whether the May 2005 evaluation used the Maryland CNC test; however, under VA Circular 10-89-103 live voice presentation is not acceptable.  There was no evidence of the stimuli used in the 1998 examination(s).  For other VA audiological examinations, it appeared that SRT/PTA was too poor to warrant an exhaustive search for performance-intensity function (PBMax) as the examinations were too inconsistent for rating purposes.

In a March 2011 response, the Veteran's attorney noted that, in Savage v. Shinseki, 24 Vet. App. 124, 137-38 (2010), the Court held that the Board committed prejudicial error in not seeking clarification of private audiological examination reports which it rejected solely because it was unclear whether the Maryland CNC test had been used to obtain word recognition scores to determine whether staged ratings were appropriate.  Therefore, he argues that the Board should seek clarification as to whether this test was used.

Similarly, the October 2007 VA examiner stated that, after attempts by three audiologists to obtain consistent responses to behavioral testing, a DPOAE test was performed and suggested that hearing acuity at 1000 Hertz was no poorer than 35 decibels.  Then an auditory brainstem response test was performed showing Wave V present at with presentation level of 90 decibels in both ears.  The October 2007 VA examiner indicated that these results suggest that the Veteran's hearing was essentially unchanged from previous VA examination.  A review of private audiological evaluations from 1979 to 2007 also revealed poor SRT/PTA agreement.  She added that treatment notes reflect that the Veteran had been diagnosed with diabetes mellitus with neuropathy by the end of March 1999 and that a comparison of sequential test results reveal that his hearing did not show significant change until 1997-98 status post aortic valve replacement when he was placed on Coumadin and developed vertigo and an apparent change in hearing.  Thus, the examiner, along with a statement from a March 2001 VA ENT physician, opined that the Veteran's hearing loss has a strong functional overlay that can also be attributed to peripheral neuropathy associated with diabetes mellitus.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Based on the above and a longitudinal review of the private and VA examination testing results dated between March 1998 and January 2011, the Board finds that the audiological test results from the private evaluations performed in March 1998 and May 2005 and the VA evaluations performed in October 1998, January 1999, March 2001, April 2001, and December 2005 are adequate for rating purposes and, as such, there is no need to return the case for clarification as to whether the Maryland CNC test was used by the private examiners.  In addition, the Board finds that the results from March 1989 and April 2000 private evaluations and an August 2000 VA examination are inadequate for rating purposes as no figures were provided at 3000 Hertz for both ears in March 1989 and April 2000 or for the left ear in October 2000.  

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable (0 percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that for exceptional patterns of hearing, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

A. Prior to May 2, 2005

The Board finds that the evidence is at least in equipoise as to whether an initial noncompensable, 20 percent or 30 percent rating is warranted for the Veteran's hearing loss prior to May 2, 2005.  After resolving all doubt in the Veteran's favor, the Board finds that an initial 30 percent rating, and no more, is warranted for this period.  

An audiogram was not performed at the time of the Veteran's discharge from service in 1955.  Instead a whisper test, which was the standard test, was performed and was normal.  In a January 2002 statement, the Veteran indicated that he had no medical records of treatment from the time that he was discharged from the Army until about 1980 because the ENT physician that treated him died around 1980 and no one knew where his medical records are.

An October 1979 private audiological evaluation reveals that the Veteran's hearing in pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30
LEFT
10
10
5
40
55

Speech recognition scores were 88 percent in both ears.  This equates to auditory acuity no worse than Level II in both ears, warranting no more than a noncompensable rating.

March 1998 private audiometric testing revealed that the Veteran's hearing in pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
65
LEFT
40
40
60
65
70

Speech recognition scores were 76 percent in both ears.  This equates to auditory acuity no worse than Level IV in both ears, warranting no more than a 20 percent rating.

October 1998 VA audiometric testing revealed that the Veteran's hearing in pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
60
60
LEFT
30
45
60
70
75

Speech recognition scores were 64 in the right ear and 60 percent in the left ear.  This equates to auditory acuity no worse than Level VI in both ears, warranting no more than a 30 percent rating.

A January 1999 VA audiological evaluation reveals that the Veteran's hearing in pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
55
60
LEFT
35
40
55
65
60

Speech recognition scores were 94 in the right ear and 90 in the left ear.  This equates to auditory acuity no worse than Level I in the right ear and Level II in the left ear, warranting no more than a noncompensable rating.

A March 2001 VA audiological evaluation reveals that the Veteran's hearing in pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
60
65
LEFT
30
50
55
65
65

Speech recognition scores were 88 percent in the right ear and 86 percent in the left ear.  This equates to auditory acuity no worse than Level III in both ears, warranting no more than a noncompensable rating.  Inter-test consistency was noted as good.

In a May 2005 statement the private audiologist, who performed the May 2005 audiological testing indicated that the Veteran had been followed in their office since March 1989 for bilateral sensorineural hearing loss that has become progressively worse over the years.  She added that, using the definition in 38 C.F.R. § 3.385, he had a hearing loss disability as early as March 1989, when his word recognition scores were 84 percent in both ears.  

Thus, using the private and VA audiological test results and resolving all doubt in the Veteran's favor, the Veteran had no worse than Level VI hearing acuity in both ears, prior to May 2, 2005, warranting no more than a 30 percent rating.  

B. From May 2, 2005

The Board finds that the evidence is at least in equipoise as to whether an initial 20 percent or 50 percent rating is warranted for the Veteran's hearing loss from May 2, 2005.  After resolving all doubt in the Veteran's favor, the Board finds that an initial 50 percent rating, and no more, is warranted for this period.  

May 2005 private audiometric testing revealed that the Veteran's hearing in pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
80
75
75
75
LEFT
60
70
80
85
90

Speech recognition scores were 44 percent in the right ear and 60 percent in the left ear.  This equates to auditory acuity no worse than Level IX using Table VI and Level VI using Table VIA in the right ear and Level VIII using Table VI and Level VII using Table VIA in the left ear, warranting no more than a 50 percent rating.  The impression was severe sensorineural hearing loss in both ears.

December 2005 VA audiometric testing revealed that the Veteran's hearing in pure tone threshold levels measured the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
65
65
70
LEFT
40
50
65
75
80

Speech recognition scores were determined to be too unreliable to score and thus pure tone results alone were recommended for rating purposes.  This equates to auditory acuity no worse than Level V using Table VIA in both ears, warranting no more than a 20 percent rating.

In an October 2006 statement, the Veteran's attorney argued that the Veteran's rating should be 50 percent based on the test results.

In a January 2007 statement, the December 2005 VA examiner indicated that there was a non-organic overlay in the results and that as a result the Veteran should not be recalled for another examination, adding that the Veteran was not overly cooperative during the examination.

The results from the October 2007 and January 2010 VA audiological testing could not be used for rating purposes, noting that the Veteran's responses were more consistent with functional overlay than with organic hearing levels.  

After a review of the medical evidence, using the private and VA audiological test results from May 2005 and December 2005 and resolving all doubt in the Veteran's favor, the Veteran had no worse than Level IX hearing acuity in the right ear and Level VII acuity in the left ear from May 2, 2005, warranting no more than a 50 percent rating.  

III. Extraschedular Consideration

The Board has also considered whether the Veteran's bilateral hearing loss warrants referral for extraschedular consideration.  The above determinations are based on application of pertinent provisions of the VA's rating schedule.  There is no showing that the Veteran's bilateral hearing loss reflects so exceptional or unusual a disability picture as to warrant the assignment of evaluations higher than the ratings already assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that the Veteran's bilateral hearing loss results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluations) for the periods under consideration.  

In a September 2006 statement, a private audiologist, after reviewing the May 2005 evaluation report, indicated that the Veteran has significant hearing difficulty and is unable to hear normal conversational speech without the benefit of amplification.  This audiologist added that, even with the use of hearing aids, his overall hearing will be significantly impaired due to the very poor word recognition scores.  In a January 2008 statement, E. B. E., M.D., F.A.C.S., reported that the Veteran had been evaluated at his office and has a significant hearing impairment of 60-70 decibels.  Dr. E. B. E. added that this loss means that the Veteran has significant impairment of daily living activities and would be unable to work in any environment requiring hearing.  In a March 2008 statement, one of his relatives reported that he had been in constant contact with the Veteran over the last 30 years, and that during this period, the Veteran's hearing has declined to the point where, even wearing a hearing aid, he is near total hearing impairment, adding that he has to shout to get the Veteran's attention, that in a group situation where there is noise and chatter, the Veteran comprehends little, and that the Veteran gets more from lip reading than he does audibly.  In a July 2008 lay statement, K. E. R. indicated that he had known the Veteran for about 10 years and that his hearing aids do not help him to hear and carry on a conversation.  He reported that on many occasions, the Veteran has been unable to hear or understand people in public, adding that the Veteran would be unable to work to support himself in any environment where communication is required due to the degree of his hearing loss.  In an August 2008 statement, the May 2005 private audiologist opined that the Veteran's hearing loss prevents him from working to support himself, noting that his ability to hear and understand normal conversation is impaired and his ability to understand speech in a noisy situation is minimal at best.  She added that he is best able to communicate in quiet surroundings with a maximum of two other speakers, who speak clearly and give adequate visual clues.  The January 2010 VA examiner stated that the effects of the Veteran's hearing loss are difficult to assess in that it remains unclear that an accurate representation of his hearing has yet been obtained.  Moreover, the Veteran's account of his normal occupation is also difficult to elicit.  This examiner stated that many individuals with greater degrees of hearing loss than the Veteran display, even if purely behavioral results are considered, are gainfully employed in a wide variety of fields-many of which are auditorially demanding.  She added that a person's response to hearing loss is highly individualized.  Assuming that the Veteran's behavioral responses are an accurate representation of his hearing status, then he would have significant difficulty detecting and understanding conversational speech in optimal listening conditions.  Even with appropriate amplification, the Veteran would be likely to miss speech information, particularly in adverse conditions such as background noise, unfamiliar speakers, situations without visual cues, and when communication is conducted at greater than conversational distance such as in meetings, particularly without assistive devices such as FM systems.  

While the Board empathizes with the Veteran's hearing problems, difficulty hearing others is the sort of problem ordinarily associated with a hearing loss disability and is already anticipated by the rating schedule and the assigned schedular ratings.  The necessity of having others periodically repeat statements or raise their voices does not denote marked inference with employment.  While Veteran's hearing problems may have significant effects on employment affecting his ability to detect and understand conversational speech in less than optimal listening conditions, the evidence fails to show that his hearing problems hindered him from performing other job duties or from applying for positions with less reliance on his hearing acuity since 2005.  Moreover, there is no indication that the Veteran has sought other employment since 2005, as he did not provide such information to the January 2010 VA examiner or on his December 2009 VA Form 21-8940.  On that latter form, the Veteran indicated that he is unemployed and that he does not expect to receive disability retirement benefits.

Even if the Board were to assume that the regular schedular criteria are inadequate, the Veteran has not had any surgical procedures to treat his condition, nor have any been recommended.  He has not been hospitalized because of his hearing impairment nor has it markedly interfered with employment beyond that already contemplated by the assigned schedular rating, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time, as the current symptoms are contemplated by the schedular ratings already assigned.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Thus, the Board finds that a preponderance of the evidence is against initial ratings in excess of the 30 and 50 percent ratings awarded herein, for the specified time periods, to include referral for extraschedular consideration.


ORDER

Entitlement to an initial 30 percent rating, and no more, for bilateral hearing loss prior to May 2, 2005, is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to an initial 50 percent rating, and no more, for bilateral hearing loss from May 2, 2005, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

In the November 2009 remand, the Board construed the January 2008 private physician's statement as an informal claim for TDIU.  Moreover, in a January 2010 statement, a private audiologist indicated that the Veteran is unable to secure or maintain gainful employment because of his service-connected disabilities.  In exceptional circumstances, where the Veteran does not meet the percentage requirements for TDIU listed in 38 C.F.R. § 4.16(a), a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

In determining whether the Veteran is entitled to TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for consideration of a TDIU, as service connection is in effect for bilateral hearing loss, rated as 50 percent disabling; for duodenal ulcer, rated as 20 percent disabling, and for tinnitus, rated as 10 percent disabling; for a combined disability rating of 60 percent.

When considered in combination, the Board finds that the above evidence raises the question of possible entitlement to an extraschedular rating for TDIU based on the Veteran's service-connected disabilities.  Although the Board may not assign an extraschedular TDIU in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, there is medical evidence indicating that the Veteran may be unemployable due to his service-connected disability(ies).  Accordingly, in light of the higher initial ratings assigned for the Veteran's hearing impairment and the lay and healthcare provider statements discussed above, the Board finds that a remand is warranted for VA to consider whether the Veteran has satisfied the requirements for referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Send a letter to the Veteran and his attorney informing them of the information and evidence needed to establish a claim for TDIU under the provisions of 38 C.F.R. § 4.16(b); and permit him the full opportunity to supplement the record as desired.  In so doing, advise the Veteran and his attorney that he may submit information and evidence addressing such factors as the frequency and duration of time lost from work due to service-connected disability(ies), the Veteran's employment history and current employment status, and the Veteran's annual income from employment, if any, since the effective date of service connection for bilateral hearing loss and tinnitus on August 8, 1997.  

Specifically request that the Veteran provide information, for the period prior to May 2, 2005, and from May 2, 2005, with respect to his employment history; his current employment status, if any; any time lost due to his service-connected disabilities (including the month and year of any time lost); and the Veteran's annual income from each employment.  With respect to the Veteran's employment records, particularly those relating to lost time and/or sick leave, as well as any relating to termination of employment, also request that the Veteran furnish the names and addresses of all private and government (i.e., Federal, State and local) employers for whom he has worked, and that he provide the specific dates (the approximate month and year) of any time lost and/or sick leave used, including termination, as relevant to each identified employer.  

After securing any necessary authorizations, request copies of all indicated records, which have not been previously secured.  A VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be sent to his former employer(s).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, consider whether referral for an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b) are met.  If such criteria are met, the case should be referred to the Undersecretary for Benefits or the Director of the C&P Service for appropriate action.  

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for TDIU, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


